               Case 1:21-cv-00667 Document 1 Filed 01/25/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 MICHAEL LINDELL,
                                                   Case No.
                          Plaintiff,
                                                   COMPLAINT
                 v.
                                                   JURY TRIAL DEMANDED
 MAIL MEDIA INC. d/b/a MAIL
 ONLINE and LAURA COLLINS,

                          Defendants.



         Plaintiff Michael Lindell (“Mr. Lindell”), by and through his undersigned attorneys,

hereby complains against defendants Mail Media Inc. d/b/a Mail Online and Laura Collins

(collectively, “Defendants”) as follows:

                                   SUMMARY OF THE CASE

         1.     Mr. Lindell seeks redress in this libel action for harm inflicted on him as the result

of a thoroughly deceitful, dishonest and defamatory media article written and published by

Defendants, which falsely charges him with seducing and carrying on a torrid love affair with

actress and singer Jane Krakowski — a woman whom he has never even met.

         2.     In their bogus “news” report, Defendants accuse Mr. Lindell, a reverent family

man prominent in his church community, of plying Ms. Krakowski with liquor, wine and other

such gifts. As a recovering addict and alcoholic who frequently writes and speaks publicly about

his spiritual triumphs over substance abuse, Mr. Lindell is horrified by the Defendants’ fabricated

and very public accusations.

         3.     Defendants asked for a comment shortly prior to publication, and Mr. Lindell

responded that the entire story is fake, explaining to them that he had never even heard of Jane

{00114489;3}
               Case 1:21-cv-00667 Document 1 Filed 01/25/21 Page 2 of 8




Krakowski. Ms. Krakowski apparently likewise informed Defendants before publication that she

did not know Mr. Lindell, and had never met him.

         4.     Notwithstanding the lack of any reliable factual support for Defendants’

allegations, the statements by both subjects that they did not even know the other person and that

the story was false, and Defendants’ ability to interview other witnesses who similarly would

have refuted the claims, Defendants made the conscious decision to publish their defamatory

statements anyway. At the time of publication, Defendants were either aware that their

statements about Mr. Lindell were false, or Defendants harbored serious doubts about the truth of

the claims. Defendants’ publication of the defamatory claims reached numerous readers of Mail

Online, and also foreseeably caused a chain reaction of republication of the claims in other news

outlets, websites and social media, which reached many more readers throughout the world.

         5.     Defendants’ false and defamatory statements about Mr. Lindell have caused

tremendous harm to his personal and professional reputation and prospective economic

opportunities, as well as causing him significant humiliation and emotional distress. In particular

(and without limitation), Mr. Lindell founded the Lindell Recovery Network, a platform that

helps those struggling with addiction connect with recovery organizations. Defendants’

fabricated story that he showered Ms. Krakowski with gifts of “champagne and bottles of

different liquor” severely undermines Mr. Lindell’s hard-earned credibility, integrity and

character in the field of addiction recovery as well as in religious communities. Mr. Lindell’s

ability to succeed in this important effort have been severely impacted by Defendants’ wrongful

actions.

                                            PARTIES

         6.     Plaintiff Michael Lindell is an individual domiciled in the State of Minnesota.

         7.     On information and belief, defendant Mail Media Inc. (“Mail Online”) is a

{00114489;3}                                     2
               Case 1:21-cv-00667 Document 1 Filed 01/25/21 Page 3 of 8




Delaware corporation doing business as Mail Online, with its principal place of business in New

York, New York. On information and belief, Mail Online manages, operates and/or publishes

www.dailymail.com (the “Website”), a tabloid news publication with hundreds of New York-

based employees. The Website claims to attract 75 million unique monthly visitors from the

United States. Mail Online represents to the public that, combined with its sister organization in

the UK offering the same or similar content, it is “the world’s most visited English language

newspaper website.”

         8.     On information and belief, defendant Laura Collins (“Collins”) is an individual

residing and domiciled in or around New York City, New York, and is the Chief Investigative

Reporter for the Website.

                                  JURISDICTION AND VENUE

         9.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity between the parties and an amount in controversy over $75,000, and personal

jurisdiction because Defendants reside in the state of New York.

         10.    Venue is proper under 28 U.S.C. § 1391(b)(1) and (2), because Defendants are

located in this district and because the article upon which this defamation action is based was

edited and published in this district.

                                   FACTUAL ALLEGATIONS

         11.    On or about January 21, 2021, Mail Online published an article authored by

Collins titled EXCLUSIVE: Trump-loving MyPillow CEO Mike Lindell had secret romance with

30 Rock actress Jane Krakowski and wooed her with flowers and champagne in relationship that

BAFFLED her friends (the “Article”) on the Website. The Article was completely fabricated,

and both Mr. Lindell and Ms. Krakowski had never even met each other. Moreover, when

Defendants reached out to both persons for a comment to their Article, each of them

{00114489;3}                                    3
               Case 1:21-cv-00667 Document 1 Filed 01/25/21 Page 4 of 8




independently told Defendants prior to publication that the story was false and they did not know

the other person.

         12.    Defendants falsely claim in the Article (among things) that, during the summer of

2020, Mr. Lindell “was shown the door” by a New York entertainer named Jane Krakowski, who

allegedly “let [him] go” after the two had taken part in “a secret nine month romance.”

         13.    Defendants further reported in their Article that Mr. Lindell “wooed the actress for

close to a year, showering her with gifts and flowers.” According to Defendants’ fictitious

source for the Article: “He sent flowers to her almost every week and champagne and bottles of

different liquor.” But then “[t]hey would fight and Jane would throw all of the gifts that he had

given her away.” Defendants state in their Article that Ms. Krakowski may have ended the

“passionate romance” with Mr. Lindell because “she didn’t like the way he treated women.”

         14.    The above statements of fact in the Article are utterly false. The true facts, which

Defendants knew at all relevant times, are that:

         (a)    Mr. Lindell, who has a history with substance abuse, has been proudly, publicly

                clean and sober for over a decade—which Defendants acknowledge in the Article.

                He founded Lindell Recovery Network, a platform that helps those struggling

                with addiction connect with Christian recovery organizations. As a recovering

                alcoholic, Mr. Lindell would never purchase liquor or champagne, or foist alcohol

                on others, and Defendants’ statement that he did so is highly injurious and

                insulting to him.

         (b)    Mr. Lindell (who lives in Minnesota) and Ms. Krakowski (who lives in New

                York) do not know one another. They have never even met, let alone ever carried

                on any sort of interpersonal relationship—whether romantic or otherwise.

         (c)    As an evangelical Christian, Mr. Lindell is piously devoted to his religious faith,

{00114489;3}                                       4
               Case 1:21-cv-00667 Document 1 Filed 01/25/21 Page 5 of 8




                his family, civic involvement and charity. He is not at all a secretive or sordid

                person, as Defendants portray him in the Article. Mr. Lindell likewise does not

                engage in any sort of scandalous, clandestine affairs of the kind described in the

                Article.

         15.    Defendants knew their statements in the Article were false, or at the very least

entertained conscious doubts that the defamatory statements in the Article were true, but still

published them anyway.

         16.    The Article contains no indication that Defendants ever attempted to contact

numerous other witnesses who would have been in a position to confirm or deny the claims in

the Article.

         17.    Mr. Lindell himself told Defendants prior to publication that the Article is a “fake

story.” In response to an email message from Collins, he wrote on January 19, 2021: “I have

never even heard of Jane Krakowski.” But Defendants buried this quote as an afterthought in the

very last sentence of their lengthy Article, which is nearly 1,000 words long.

         18.    Defendants also admit in the second to last sentence of the Article that Ms.

Krakowski likewise denied even knowing Mr. Lindell, telling them: “I’ve never met the man.”

         19.    On information and belief, Defendants nonetheless deliberately ran their Article

knowing that the claims therein were defamatory and knowing that they were likely false and

based on completely unreliable sources, if any sources at all. Defendants published the Article

with reckless disregard of the truth.

         20.    The aforementioned conduct was consistent with Mail Online’s general practices

and procedures, which have led the editors of Wikipedia.org to prohibit use of the Website or its

sister publication in the UK, Daily Mail, as sources on the English-language edition of the free

online encyclopedia: “There is consensus that the Daily Mail (including its online version,

{00114489;3}                                     5
               Case 1:21-cv-00667 Document 1 Filed 01/25/21 Page 6 of 8




MailOnline) is generally unreliable, and its use as a reference is generally prohibited, especially

when other more reliable sources exist. As a result, the Daily Mail should not be used for

determining notability, nor should it be used as a source in articles.”

         21.    Defendants knew and intended that their defamatory statements about Mr. Lindell

would be viewed by many people, and also would be republished by other news outlets and

websites, both because of the salacious claims made in the Article, and also because such

republication is a part of Defendants’ conscious business strategy.

         22.    That is precisely what happened: Defendants’ defamatory statements about Mr.

Lindell were republished by other news outlets, which resulted in many more people throughout

the world reading the aforementioned defamatory statements about him.

         23.    The aforementioned defamatory statements about Mr. Lindell continue to be

repeated and republished by others, and likely will continue to be repeated and republished for

the duration of Mr. Lindell’s lifetime and beyond.

         24.    Defendants knew and intended, at the time they published the Article, that their

defamatory statements about Mr. Lindell were likely to be repeated and republished by many

others for years into the future, by people throughout the United States and the world.

Notwithstanding this awareness by Defendants, as well as their awareness that the statements had

no basis in fact, Defendants still published the Article.

                                   FIRST CAUSE OF ACTION

                              (Defamation Against All Defendants)

         25.    Mr. Lindell re-alleges and incorporates by this reference the allegations in

Paragraphs 1 through 24 of this Complaint as though fully set forth herein.

         26.    The statements by Defendants set forth hereinabove were false.

         27.    The false statements were of and concerning Mr. Lindell.

{00114489;3}                                      6
               Case 1:21-cv-00667 Document 1 Filed 01/25/21 Page 7 of 8




         28.    Defendants made the false statements about Mr. Lindell either knowing that the

statements were false or with reckless disregard for the truth.

         29.    The false statements are not protected by any privilege or authorization.

         30.    Mr. Lindell has been seriously damaged as a direct and proximate result of

Defendants’ publication of the false statements, the full amount of which will be proven at trial.

Further, the false statements constitute defamation per se because they tend to injure Mr. Lindell

in his trade, business or profession.

         31.    Defendants’ conduct was willful, malicious and oppressive, in that Defendants

knew full well that the false statements would harm Mr. Lindell. As such, in addition to

compensatory damages and/or presumed damages, Mr. Lindell demands punitive damages

relating to Defendants’ publication and maintenance of the above-referenced false statements, in

an amount to be determined at trial.

                                  DEMAND FOR JURY TRIAL

          Mr. Lindell demands a trial by jury.

                                        PRAYER FOR RELIEF

          WHEREFORE, Mr. Lindell respectfully requests:

         (a)        An award of damages to Mr. Lindell in an amount to be determined at trial but

                    believed to be in excess of $75,000;

         (b)        An award of punitive damages to Mr. Lindell in an amount to be determined

                    at trial;

         (c)        An order granting permanent injunctive relief enjoining Defendants from

                    continuing to publish or republish the statements adjudicated to be

                    defamatory; and




{00114489;3}                                     7
               Case 1:21-cv-00667 Document 1 Filed 01/25/21 Page 8 of 8




         (d)       An award of such other and further relief as the Court may deem just and

                   proper.


Dated: January 25, 2021                    Respectfully submitted,


                                           By: /s/ Charles J. Harder
                                              Charles J. Harder, Esq.
                                              HARDER LLP
                                              100 Park Avenue, Sixteenth Floor
                                              New York, New York 10017
                                              (212) 799-1400

                                              Counsel for Plaintiff
                                              Michael Lindell




{00114489;3}                                  8
